06/21/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0221



                               No. DA 21-0221

IN THE MATTER OF

D.H.,

                   A Youth in Need of Care.


                                  ORDER

        Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

        IT IS HEREBY ORDERED that Court Reporter Cindy Prindiville

is granted an extension of time to and including August 10, 2021,

within which to prepare, file, and serve the transcripts requested on

appeal.

        No further extensions will be granted.

        The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                                  Electronically signed by:
                                                                        Mike McGrath
                                                           Chief Justice, Montana Supreme Court
                                                                        June 21 2021